First Trust Advisors L.P. Leveraged Finance Investment Team 1 Table of Contents Section 1 Section 2 Section 3 Section 4 Investment Process Competitive Advantages First Trust Advisors L.P. 2 Leveraged Finance Investment Team Biographies Certain statements made in this presentation may not be historical facts and are referred to as “forward-looking statements”under the U.S. federal securities laws.Forward-looking statements are not historical facts but instead represent only First Trust Advisors L.P.’s (“First Trust”) beliefs regarding future events, many of which, by their nature, are inherently uncertain and outside First Trust’s control.Actual future results or occurrences may differ significantly from those expressed or implied in any forward-looking statements due to numerous factors.Generally, the words “believe,” “expect,” “intend,” “estimate,” “anticipate,” “project,” “will” and similar expressions identify forward-looking statements, which generally are not historical in nature.You should not place undue reliance on forward-looking statements, which speak only as of the date they are made.First Trust undertakes no responsibility to update publicly or revise any forward- looking statements. Section 5 Loan Market Review and Outlook Section 1: Leveraged Finance Investment Team 3 First Trust Advisors L.P. Leveraged Finance Investment Team Highlights Portfolio Managers have worked together for over a decade Varied experience includes •Fundamental credit analysis of high yield debt, including bonds and loans in both US and Europe •Work-out/restructuring experience •Portfolio management of institutional separate accounts, comingled funds, structured products, and retail funds •Product development experience in ‘40 Act Mutual Funds, UITs, and Offshore Funds (Irish QIF, Luxembourg FCP, Cayman LP) •Demonstrated success in growing assets across vehicle and investor types globally –Retail:open and closed end funds –Institutional:global fund raising across commingled funds, separate accounts, and structured products Characteristics of our investment philosophy include •Producing relatively stable, consistent excess returns over time •Managing risk relative to the relevant benchmark •Creating portfolios which may have a high quality bias •Constructing a well-diversified portfolio of assets to mitigate risk Experience Includes • Investment performance • High yield, loans and bonds • Credit derivatives • Risk management • Back office efficiency • Product development/growth Team Highlights 4 First Trust Advisors L.P. First Trust Leveraged Finance Team Leveraged Finance Organizational Structure First Trust Advisors Advisory Oversight First Trust Advisors L.P. 5 Jeff Scott, CFA Chief Credit Officer 20 years experience* Chemicals, HC, Tech William Housey, CFA 14 years experience* Energy, Utilities, Airlines Greg Olsen, CFA 17 years experience* Gaming, Food, Leisure Credit Analytics Portfolio Management William Housey, CFA Senior Portfolio Manger 14 years experience* Scott Fries, CFA Portfolio Manger 15 years experience* Ryan Kommers Manager of Operations 13 years experience* Operations Andy Rybak, CFA Trader 10 years experience* Greg Olsen, CFA Specialist 17 years experience* Client Relations Scott Fries, CFA 15 years experience* Auto, Publishing, Real Estate, Finance, Cable Don Fuller 16 years experience* Retail, Aerospace and Defense, Textiles Brian Kessler 6 years experience* Generalist Andy Rybak, CFA 10 years experience* Generalist Trading *Experience listed refers to industry experience Section 2: Investment Process 6 First Trust Advisors L.P. The investment process is a balanced combination of bottom-up fundamental credit analysis and top-down portfolio construction. •Asset Selection involves evaluation of the macro-economy, industry trends, consistency of cash flows, collateral coverage, and management quality. •Portfolio Construction focuses on relative value within a risk management structure. The investment process is driven by rigorous bottom-up credit evaluation within a risk managed portfolio construction methodology. Internal ratings system and an enterprise valuation assessment are key components of the overall investment process. Investment Process Macroeconomic Viewpoint Industry Trends Cash Flow Consistency Collateral Coverage Management Evaluation Fundamental Credit Analysis Relative Value Diversification Liquidity Portfolio Construction Investment Decision 7 First Trust Advisors L.P. Portfolio Construction Portfolio Construction Strategy Portfolio Diversification •We believe significant risk reduction can be achieved through proper portfolio diversification. Relative Value Assessment •We believe relative value assessment is critical to generating alpha.Portfolio holdings and positions sizes will be driven principally via credit evaluation and in part by a rigorous view of relative value.Secondary market technicals can create compelling opportunities as pricing disconnects with fundamentals. Credit Ratings •We also believe that the First Trust Leveraged Finance Team’s proprietary internal ratings system standardizes the credit view across the portfolio.This system also uncovers potential investment opportunities where our credit view differs from the credit rating agencies. Our process generates an expected credit loss in the event of default which can then be scored with an internal rating, based on historical data. Credit Liquidity •We believe that favoring more liquid credits provides the ability to adjust position sizes through time.Should credit fundamentals change, liquidity allows for adjusting position sizes as appropriate. We believe asset selection complemented by balanced portfolio construction helps optimize risk/return profile. We believe portfolio construction needs to be dynamic to reflect the overall performance of individual names over time. 8 First Trust Advisors L.P. Portfolio Construction Within investment guidelines, considerations include: Industry prospects, liquidity, diversification relative value, macro outlook. Scott Fries, CFA Portfolio Manager Credit Research Team Jeff Scott, CFA Chief Credit Officer Andy Rybak, CFA Trader & Assoc. Credit Analyst William Housey, CFA Senior Portfolio Manager Don Fuller Sr. Credit Analyst Greg Olsen, CFA Sr. Credit Analyst Port. Specialist Scott Fries, William Housey, Greg Olsen , Jeff Scott Credit Committee Portfolio Construction Senior Analysts cover only 30-40 credits, on average, to ensure that rigorous credit analysis can be performed. Brian Kessler Assoc. Credit Analyst Trader Input Andy Rybak, dedicated trader, provides input regarding technical factors such as liquidity, anticipated break price, and syndication status. Portfolio Guideline Compliance Ryan Kommers, Manager of Operations, provides oversight for portfolio tests. Cradle to grave research coverage. Investment Approach First Trust Advisors L.P. 9 Research Portfolio Management Daily Trading Meetings •Each morning, the Leveraged Finance Investment Team meets to discuss the state of the market, including both the US and European markets.We highlight any news pertaining to credits in the portfolio.In addition, we review active pending trade ideas. Daily Credit Review Meeting •A meeting of the Credit Committee is scheduled each day to discuss any new transaction in the market, controversial credit agreement amendments, or anything noteworthy. Bi-Weekly Pipeline and Amendment Review •Twice each week, after the morning trading meeting, the Leveraged Finance Investment Team reviews all active new deals in the pipeline.The purpose is to begin discussing the merits of each new market transaction and determine whether it should be reviewed by the Credit Committee.In addition, we review all pending credit agreement amendments at this meeting. Quarterly Portfolio Review •At a minimum, every company is reviewed and monitored once per quarter which includes a full credit monitoring report that is e-mailed to the Credit Committee. Industry Review Session •The Leveraged Finance Investment Team meets to discuss industry trends to determine proper weightings within the portfolio.We pay particular attention to any new developments or trends that may affect a given industry in the coming months (e.g. healthcare reform, etc.) Credit Process Credit Process 10 First Trust Advisors L.P. Credit / Portfolio Management Support •The First Trust Leveraged Finance Investment Team utilizes an innovative technology application providing front-end trading, portfolio management, credit analysis, compliance and risk management. •The First Trust Leveraged Finance Investment Team utilizes robust databases to source loan trading runs, merger & acquisition multiples and industry metrics. Robust Risk Management •First Trust Advisors provides Advisory Oversight for the Leveraged Finance Investment Team. •Credit Committee approval is required for new deal underwriting approval. •Portfolio Management approval is necessary for approval of amendments to credit agreements. •Separation of trade settlement and trading execution exists. •Separation of purchase/sale decision and trade execution exists. Legal Review •Given the non-standardized documentation for bank loans, we believe legal review is critical to ensure that documents are fully understood. Systems, Technology & Risk Management Loan infrastructure will support efficient compliance monitoring, risk management, loan processing, credit analysis, and portfolio management. Systems, Technology & Risk Management 11 First Trust Advisors L.P. Section 3: Loan Market Review and Outlook 12 First Trust Advisors L.P. Loan Market Review Source:Standard & Poor's Leveraged Commentary and Data July 2010.Average spread over LIBOR is discounted spread to three year life. First Trust Advisors L.P. 13 Loan Market Outlook Credit Quality •Loan defaults have trended lower. The LTM default rate was 3.52% as of September 20, 2010. This is down from the peak default rate of 10.8% in November, 2009. •We believe the loan default rate will be between 3% and 4% for 2010, and could be between 2.5% and 3.5% in Valuations •Loan spreads remain wide relative to the historical average.At L+637 bps to a 3-year average life, loan spreads are considerably higher than the L+363 bps average prior to the loan market dislocation (as of August 2010) •We believe returns will be between 8% and 10% for loans in 2010 based on expectations for continued spread tightening. Market Technicals •Demand:As defaults have declined in senior loans and the expectation for rising rates in the future exists, there is typically an increase in flows into senior loans.As of September 23, 2010, there have been inflows in 35 of the 38 weeks this year, for a net $6.4 billion year-to-date inflow. •Supply:The recent increase in loan issuance should continue throughout the remainder of the year.Many issuers have been accessing the high-yield market in favor of the increased demand that resulted from significant flows and the lack of covenants.Moreover, the increased use of secured bond deals has helped borrowers receive more attractive pricing.Over time, issuers should make their way back to the loan market.
